Staoy, J.,
dissenting: The jury returned the following verdict in this case:
“1. Was the note sued on secured by fraud of the Cumberland Railway and Power Company? Answer: No.’
“2. Did the defendant endorse the note, as alleged in the complaint? Answer: ‘Yes.’
“3. Are the plaintiffs the holder of the note in due course? Answer: ‘Yes.’
“4. What sum is plaintiff entitled to recover of the defendants? Answer: ‘$2,500, with interest from 18 November, 1919, less two payments of $30, 8 March, 1920, and $150 paid 12 November, 1920.’ ”
It will be observed, in the first place, that the allegation of fraud has been negatived by the jury’s answer to the first issue. In the face of this finding, I do not think the proposed excluded evidence of the defendant, bearing only upon the third issue, meets the test as laid down in Holloman v. Trust Co., 185 N. C., 49: “To constitute a notice of an infirmity in the instrument or defect in the title of the person negotiating the same, the person to whom it is negotiated must have had actual knowledge of the infirmity or defect or knowledge of such facts that his action in taking the instrument amounted to bad faith.” C. S., 3037.
A careful perusal of the entire record leaves me with the impression that the case has been tried in substantial conformity to the law bearing on the subject, and, in my opinion, the verdict and judgment entered below should be upheld.